Citation Nr: 0807927	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left kidney disorder, 
to include as secondary to the service-connected status post 
right nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for a left kidney 
disorder.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In April 2005, the Board remanded the case to the RO for 
further development and adjudicative action.


FINDING OF FACT

The veteran does not have a current chronic disabling 
condition of the left kidney that had its onset during 
service, and the medical evidence of record does not show any 
relationship between the veteran's left kidney stones or 
voiding discomfort due to prostatitis, and the service-
connected status post right kidney removal.


CONCLUSION OF LAW

A left kidney disorder was not incurred in or aggravated by 
active service, nor is any current left kidney disability 
including kidney stones and/or prostatitis proximately due to 
or otherwise related to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2002, 
March 2003, and December 2003, subsequent to the initial 
adjudication.  While the notices were not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2004 
statement of the case, and a June 2004 supplemental statement 
of the case, following the provision of notice.  The case was 
also remanded back to the RO by the Board for additional 
development of the record, and to ensure compliance with the 
notice provisions.  The veteran has not alleged any prejudice 
as a result of the initial untimely notification, nor has any 
been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




II.  Service Connection

The veteran seeks service connection for a left kidney 
disorder.  Service connection is currently in effect for 
status post right kidney removal, and the veteran asserts 
that since his right kidney was removed, he has had problems 
involving the other kidney.  The veteran believes his kidney 
stones and urinary problems are related to the removal of the 
right kidney.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of a left kidney 
condition.  About 10 years after discharge from service, the 
veteran's right kidney was determined to be non-functioning.  
An October 1977 private inpatient treatment record included a 
diagnosis of hydronephrosis.  The right kidney was removed 
during the course of his hospital admission.  

A September 1992 private medical record shows a diagnosis of 
prostatitis, resolved.  

An October 1994 private outpatient record noted diagnoses of 
prostatitis and solitary left kidney.  Renal ultrasound 
testing revealed a normal left kidney.  

On VA nephritis examination in January 1997 a history of 
right kidney removal in 1977 was noted.  The veteran reported 
that he had no bladder problems, and his blood pressure was 
measured as 120/70.  No masses in the abdomen were observed 
on examination.  The diagnoses were: status post right kidney 
pyelotomy on the right for ureteropelvic sternosis and 
hydronephrosis in 1976, status post right nephrectomy for 
hydronephrosis in 1977, and history of pyelonephritis.

A September 1999 private medical record noted a history of 
kidney stone disease.  The diagnoses included kidney stone 
disease, small left renal calculus, solitary left kidney, 
recent left flank pain and hematuria (resolved), and recent 
prostatitis symptoms (resolved).  Another record from 
September 1999 noted that the veteran was treated with 
antibiotics for a recurrent urinary tract infection (UTI).  

An August 2002 private medical record shows that examination 
of the veteran revealed no palpable masses.

At his May 2004 VA genitourinary examination the veteran 
indicated that his only kidney-related symptom was nocturia 
once or twice per night.  Normal renal function in August 
2002 was noted.  Neither proteinuria nor hematuria was noted 
to exist.  Examination of the veteran was essentially 
negative.  No peripheral edema was observed.  The diagnosis 
was status post right nephrectomy, and the KUB results showed 
a renal stone in the left kidney.

At his personal hearing before the undersigned in August 
2004, the veteran complained of left kidney swelling, pain 
with urination, and occasional kidney stones.  He denied 
missing work due to kidney-related problems. 

As a result of the veteran's testimony, the case was remanded 
back to the RO to afford the veteran another VA examination 
to determine if there was any relationship between the 
veteran's complaints and his service-connected status post 
right kidney removal (nephrectomy).  

At the VA examination in August 2005, the veteran reported 
recurrent stones in the left kidney.  The examiner had 
treated the veteran in May 2004 for intermittent left flank 
discomfort.  The examiner also reported that the veteran had 
a stone in 1999, and again in 2003.  He has had normal renal 
function.  His urine was clear, he denied lethargy, weakness 
or anorexia.  He had no urgency or frequency.  There was no 
incontinence.  There had been no recurrent infections.  The 
examiner noted a history of renal colic with kidney stones on 
the left; however, there was no nephritis, ho 
hospitalizations, and no treatment for malignancies.  There 
were no repeat catheterizations or dilatations.  Physical 
examination was essentially negative.  The veteran had no 
flank tenderness.  A radiopaque renal stone on the left was 
suspected, per abdomen KUB.  There was no other abnormality 
noted and all lab tests were within normal limits.  BUN was 
23, uric acid was 7.6.  The diagnosis was left renal stone 
with normal renal function.  The examiner specifically 
indicated that there was no relationship between the renal 
stones present in the left kidney and the right kidney 
removal.  The examiner noted that the veteran did have 
increased risk of a left obstructive neuropathy.

In a May 2006 VA medical opinion, the examiner who performed 
the August 2005 examination explained that he thoroughly 
reviewed the veteran's claims file and his VA treatment 
records.  The examiner noted that there was a history of 
recurrent renal stones in the left kidney, but the left 
kidney function was normal.  The most recent BUN was 23 and 
creatinine was 1/1.  Urinalysis was negative.  He had no 
hematuria and no proteinuria.  As a result of these findings, 
the examiner opined that there was essentially no evidence of 
any left kidney disability.  The examiner reiterated that 
although the veteran had his right kidney removed, his left 
kidney was functioning normally.  The examiner noted that the 
only disability was that if something should happen to his 
left kidney, he would probably be more susceptible to 
complications; however, that was only speculative.  

In sum, the veteran has normal renal function of the left 
kidney.  Additionally, the veteran does not have a diagnosed 
disability affecting his left kidney that was incurred in or 
aggravated by service, and there is no current left kidney 
disability, such as kidney stones, that is caused or 
aggravated by the service-connected right nephrectomy.  The 
examiner's opinion in March 2006 suggested only that the 
veteran may be at risk for complications if something should 
happen to the left kidney in the future, and the possibility 
of a future unspecified disability can not serve as the basis 
for service connection.  

Furthermore, there is no evidence linking the veteran's 
history of prostatitis or left kidney stones to his service-
connected nephrectomy.  In August 2005, the VA examiner 
specifically noted that there was no relationship between the 
veteran's kidney stones in the left kidney and the removal of 
the right kidney.  There is no competent medical evidence to 
the contrary.

There is no competent medical evidence to support the 
veteran's contentions that a relationship exists between the 
veteran's right kidney removal and any left kidney disorder.  
Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

The preponderance of the evidence is against a finding of 
service connection for a left kidney disorder, there is no 
doubt to be resolved; and service connection is not warranted 
for a left kidney disorder, on a direct or secondary basis.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a left kidney disorder is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


